Title: From John Adams to François Adriaan Van der Kemp, 14 April 1812
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy April 14. 1812

Your Favour of 21. March,  Suggests Topicks enough, as all your Letters do for writing Folios.
I cannot call the Review, in the Anthology “luminous” nor judicious.
“The Silent Votes in our deliberative Assemblies.” I would Scarcely part with this part of the Lectures, to Save all the rest of the two volumes. Vanderkemp, John Adams, and John Quincy Adams, have had experience enough, to have a Right to call a Rat a Rat, and a Cat a Cat, and Republicks Republicks; and Friends of Order, Friends of Order. We all three, know that under Pretext of the vague Word “Republick,” as well as under the vague Word “Order” Oceans of blood have been “Shed.” Undefined Republiks always end in bloody Anarchy; and undefined Order in bloody Possedom and bloody Empire.
Why Should not an “Ocean be Shed”? “Shed” Signifies Spilled, effunded, effused, poured out, Scattered, wasted. “Ocean” in the Language of Rhetorick, Signifies a great Quantity. And may it not, with Strict Classical Nettité be Said that Vanderkemp and John Quincy Adams; and T’other Adams too; have Shed “Oceans of Ink to no purpose? poured it out, with great profusion on naked Rocks and barren Sands?
I know no how the Manuscript has it. But I know the Offices, would make a better Apendix, than all the Apocripha, or than all the fifty Gospels that Gelasius the Pope burned, or than that of Nichodemus or St Thomas’s Gospel of the Infancy.
Do not, I pray you, Send me any Thing about Calvin, or Servetus. I care not a Farthing about either. on the magnificent Cieling in the Cathedral Church of Saint John the  in Spain, I Saw Calvin painted at full length in gaudy glaring colours, Sweltering under the Scalding drops of divine Wrath, groaning and rearing, envelloped in Smoke and flames of Fire and Brimstone, in the most exquisite agonies That nature or Art could express.
 Arius was next to him in the Same horrors. I bestowed a hearty Curse on the Painter, the Cieling the Church, and the Bigots who built it; believing both Calvin and Arius in Heaven. I believe them there Still, and believing So, I have no desire to know any Thing more about them, till I meet them.
When I Say I bestowed a Curse, I mean that I should have been willing to See the Bigots in Such horrors for two or three minutes, as a Warning to others and as a Punishment for their Intollerance.
Adiu

J. A.
